OPINION
MORRISON, Judge.
Each of the above three cases charges appellant with separate offenses of robbery by assault. The punishment in each case is twenty years, and no effort was made to cumulate the sentences. They will be consolidated in this Court for the purpose of brevity.
Appellant plead guilty in each case. When these cases reached this Court on appeal, appellant was not represented by counsel. This Court instructed the trial court to see that appellant’s trial counsel prepared a brief in his behalf or to appoint another attorney to act for him on appeal. We called the trial court’s attention to the holding of the Supreme Court of the United States in Anders v. State of California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493.
The Honorable Jon N. Hughes of Harris County has been appointed and has filed an able brief in which he presented all arguable legal points apparent in the records of the cases and arising from his independent investigation. We find no merit in any of them.
Appellant has been furnished a copy of such brief. The mandates of Anders v. California, supra, and Entsminger v. Iowa, 386 U.S. 748, 87 S.Ct. 1402, 18 L.Ed.2d 501, have been thoroughly met, and the judgments are affirmed.